DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 15, 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0323478 (hereinafter “Tsutsumi”).
Regarding claim 1, Tsutsumi discloses a non-transitory machine readable medium (control program stored in ROM or HDD of server 100 (paragraph [0019])) 
 	- store a print job comprising a time restriction and a location restriction (document information W (report, conference material, or draft thereof (paragraph [0021])), content approval request information N1, and output approval request information N2 (information making request for approval of output conditions (paragraph [0022]), including condition specifying installation place and time at which document information is to be output and for which approval is sought (paragraph [0023])) received from document creator terminal 200 and stored in storage section 130 (paragraphs [0062]- [0063]));
 	- receive a request to retrieve the print job for printing (control section 120 receives output request information N5 (including information requesting server to transmit print job J based on document information W (paragraph [0027])) and location information N6 (including information indicating location of mobile terminal 400 that has transmitted output request information N5 (paragraph [0027])) transmitted thereto from image forming apparatus 500 (paragraph [0066]));
 	- determine whether the time restriction and the location restriction are satisfied by the request (it is determined whether server 100 has received output approval information N4 (including information indicating that output conditions for output of document information W are approved (paragraph [0026])) (paragraph [0068])); and
 	- in response to determining that the time restriction and the location restriction are satisfied by the request, provide the print job for printing (if output approval information N4 has been received, then server transmits print job J to image forming 
 	Regarding claim 2, Tsutsumi discloses: further comprising instructions to, in response to determining that the time restriction and the location restriction are not satisfied, refuse to provide the print job for printing (if approver terminal 300 has not transmitted at least one of the content approval information N3 and the output approval information N4 to the server 100, the printing determination section 121 determines to transmit the print job J to an image forming apparatus 500  in an installation place different from the installation place specified by the output conditions (paragraph [0034]), thus refusing to provide the print job to the specified installation place for printing).
 	Regarding claim 7, Tsutsumi discloses: wherein the location restriction comprises a geographic area in which a printing device must be located (output conditions for output of document information W include condition specifying installation place (where image forming apparatus is installed) at which document information W is to be output and for which approval is sought (paragraph [0023])).
 	Regarding claim 8, Tsutsumi discloses: wherein the time restriction comprises a window of time the print job is permitted to be printed (time at which document information W is to be output is specified as time of day or period of day (for example, during operating hours or outside operating hours) (paragraph [0023])).
 	Regarding claim 9, Tsutsumi discloses: wherein the time restriction comprises a time before which the print job is not permitted to be printed (as noted above regarding claim 8, time at which document information W is to be output is specified as time of day 
 	Regarding claim 10, Tsutsumi discloses: wherein the time restriction comprises a time after which the print job is not permitted to be printed (as noted above regarding claim 8, time at which document information W is to be output is specified as time of day or period of day (for example, during operating hours or outside operating hours) (paragraph [0023]); if time restriction is, for example, during operating hours, then it is inherent that a print job is not permitted after operating hours).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2002/0059318 (hereinafter “Nomura”) 
 	Regarding claim 3, Tsutsumi does not expressly disclose: further comprising instructions to notify a user associated with the print job of the refusal to provide the print job for printing.
	Nomura discloses an image forming device 3 with a control section 7 for judging whether printing should be restricted based on information such as time information.  When the print job is restricted, a window 23 showing a message which indicates that the data is not allowable is displayed (paragraph [0085]).  Providing a message enables a user to recognize that a print job is restricted, and thus the user does not need to wait for the print job to commence.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Tsutsumi by providing a display for indicating that a print job is restricted, such as taught by Nomura.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Nomura as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2014/0055809 (hereinafter “Nishida”).
 	Regarding claim 4, Tsutsumi in view of Nomura does not expressly disclose: wherein the request to retrieve the print job for printing comprises a user authentication.
 	Nishida discloses an image processing apparatus 13A that accepts authentication information that is input by a user (paragraph [0153]).  After a login request is accepted, the image processing apparatus may acquire a job list indicating print jobs of the login user (paragraph [0167]).  The login user may select a print job 
 	Regarding claim 5, Nishida discloses providing a notification of the user associated with the print job of the refusal to provide the print job for printing (if authentication result is determined to be a failure, access control service 65 sends an error notification indicating that the login request is denied to the image processing apparatus 13A corresponding to the sender of the login request (paragraph [0159])).  While an identifier associated with the user authentication is not expressly disclosed, such is well known in the art (Nomura, Fig. 8, shows display of user name along with message “Print data not allowable”).  Displaying an identifier enables a user to verify that he/she is unauthorized to retrieve the print job, and thus it would have been obvious to include a user identifier in the notification.
 	Regarding claim 6, Nishida discloses refusal to provide print job at a location from which a request was received (User B submits print job from information terminal 10A, User A allowed to execute print job from one location, but not from another location (paragraph [0174])).  While not expressly disclosed, providing notification of the user associated with the print job comprising the location from which the request was received would have been obvious to one of ordinary skill in the art in view of Nishida, for the user would obviously need to be notified that he/she is prohibited from retrieving the print job at the particular location.  Otherwise, the user would not know why the .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Nishida and Nomura.
 	Regarding claim 11, Tsutsumi discloses a method comprising:
 	- storing a print job comprising a time restriction and a location restriction (document information W (report, conference material, or draft thereof (paragraph [0021]); content approval request information N1, and output approval request information N2 (information making request for approval of output conditions (paragraph [0022]), including condition specifying installation place and time at which document information is to be output and for which approval is sought (paragraph [0023])) received from document creator terminal 200 and stored in storage section 130 (paragraphs [0062]- [0063]));
 	- receiving a request to retrieve the print job for printing from a print device (control section 120 receives output request information N5 (including information requesting server to transmit print job J based on document information W (paragraph [0027])) and location information N6 (including information indicating location of mobile terminal 400 that has transmitted output request information N5 (paragraph [0027])) transmitted thereto from image forming apparatus 500 (paragraph [0066]));

 	- in response to determining that the time restriction and the location restriction are satisfied:
 	- provide the print job for printing on the printing device (if output approval information N4 has been received, then server transmits print job J to image forming apparatus 500 according to conditions included in output conditions (paragraphs [0068]-[0069])). 
 	Tsutsumi does not expressly disclose: authenticate a user associated with the request at the print device.
	Nishida discloses an image processing apparatus 13A that accepts authentication information that is input by a user (paragraph [0153]).  After a login request is accepted, the image processing apparatus may acquire a job list indicating print jobs of the login user (paragraph [0167]).  The login user may select a print job from the job list for execution (paragraph [0171]).  Providing user authentication assures that only the user intended receives the print job, thereby enhancing security of the system.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Tsutsumi and Nomura by providing user authentication for retrieving a print job, such as taught by Nishida.

	Nomura discloses an image forming device 3 with a control section 7 for judging whether printing should be restricted based on information such as time information.  When the print job is restricted, a window 23 showing a message which indicates that the data is not allowable is displayed (paragraph [0085]).  Providing a message enables a user to recognize that a print job is restricted, and thus the user does not need to wait for the print job to commence.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Tsutsumi and Nishida by providing a display for indicating that a print job is restricted, such as taught by Nomura.   	Regarding claim 12, Tsutsumi discloses: wherein the location restriction comprises a geographic area in which the printing device is located (output conditions for output of document information W include condition specifying installation place (where image forming apparatus is installed) at which document information W is to be output and for which approval is sought (paragraph [0023])). 	
 	Regarding claim 13, Nishida discloses: wherein the location restriction is set by a second user associated with storing the print job (User B submits print job from information terminal 10A, User A allowed to execute print job from one location, but not from another location (paragraph [0174])).
 	Regarding claim 14, Nomura discloses: wherein the request to retrieve the print job comprises a requested time for the print job to be printed (print job includes time print job was instructed (paragraph [0084])).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Nishida.
 	Regarding claim 15, Tsutsumi discloses a system (printing control system 10 (paragraph [0016])), comprising:
 	- a print job engine (control section 120) to:
 	- store a print job comprising a time restriction and a location restriction (document information W (report, conference material, or draft thereof (paragraph [0021])), content approval request information N1, and output approval request information N2 (information making request for approval of output conditions (paragraph [0022]), including condition specifying installation place and time at which document information is to be output and for which approval is sought (paragraph [0023])) received from document creator terminal 200 and stored in storage section 130 (paragraphs [0062]- [0063])),
	- receive a request to retrieve the print job for printing from a print device (control section 120 receives output request information N5 (including information requesting server to transmit print job J based on document information W (paragraph [0027])) and location information N6 (including information indicating location of mobile terminal 400 that has transmitted output request information N5 (paragraph [0027])) transmitted thereto from image forming apparatus 500 (paragraph [0066])), and 
	- a restriction engine (printing determination section 121) to:
	- determine whether the time restriction and the location restriction are satisfied by the print device (it is determined whether server 100 has received output approval 
	- in response to determining that the time restriction and the location restriction are satisfied, provide the print job for printing on the printing device (if output approval information N4 has been received, then server transmits print job J to image forming apparatus 500 according to conditions included in output conditions (paragraphs [0068]-[0069])).
	Tsutsumi does not expressly disclose: authenticate a user associated with the request at the print device.
	Nishida discloses an image processing apparatus 13A that accepts authentication information that is input by a user (paragraph [0153]).  After a login request is accepted, the image processing apparatus may acquire a job list indicating print jobs of the login user (paragraph [0167]).  The login user may select a print job from the job list for execution (paragraph [0171]).  Providing user authentication assures that only the user intended receives the print job, thereby enhancing security of the system.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Tsutsumi and Nomura by providing user authentication for retrieving a print job, such as taught by Nishida.
  	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677